Citation Nr: 0816332	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 7, 2001 
for the award of disability and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950, from August 1950 to August 1953, and from March 1954 to 
May 1974.  The veteran died in December 1994; the appellant 
is his spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO granted service connection for the cause of the 
veteran's death, effective June 7, 2001.  In September 2001, 
the appellant filed a notice of disagreement (NOD) with the 
assigned effective date, and a statement of the case (SOC) 
was issued in August 2002.  The appellant filed a substantive 
appeal in October 2002.  

In April 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  

In October 2004, the Board remanded the claim on appeal to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  After accomplishing further action, the AMC 
continued the denial of the claim (as reflected in October 
2005 and February 2008 supplemental SOCs (SSOCs)), and 
returned this matter to the Board for further appellate 
consideration.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran died in December 1994.  

3.  In January 1995, the appellant filed a claim with the 
Social Security Administration (SSA) on SSA-8 for lump-sum 
death payment. 

4.  An application for a lump sum death payment with the SSA 
is not an application for VA death compensation benefits.  

5.  On June 7, 2001, the appellant filed a claim for 
dependency and indemnity compensation (DIC) based on service 
connection for the cause of the veteran's death.    

6.  In July 2001, the RO granted service connection for the 
cause of the veteran's death, effective June 7, 2001, the 
date of receipt of the appellant's claim.  

7.  There is no allegation or evidence of any communication 
filed with the RO prior to June 7, 2001 that can reasonably 
be construed as a formal or informal claim for entitlement to 
DIC based on service connection for the cause of the 
veteran's death.  


CONCLUSION OF LAW

The claim for an effective date earlier than June 7, 2001, 
for the award of DIC benefits is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.153, 
3.155, 3.400 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

As explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi¸16 Vet. App. 129, 132 (2002).  

In any event, the Board recognizes that November 2004 and 
August 2006 letters informed the appellant of the information 
and evidence necessary to substantiate her claim of 
entitlement to an effective date earlier than June 7, 2001 
for the award of DIC benefits, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the appellant to submit any 
evidence in her possession pertinent to the claim on appeal.  
The August 2006 letter specifically provided more detailed 
notice regarding the assignment of effective dates.  
Moreover, the appellant has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the award of DIC benefits, to 
include during the April 2004 hearing.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the appellant.  


II.  Analysis

Under the applicable criteria, the effective date of an award 
based on an original claim for DIC shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2007).  

When a claim for dependency and indemnity compensation is 
received within one year of the initial report of actual 
death, the appropriate effective date shall be the first day 
of the month in which the death occurred.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(c) (2007). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. §  
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

The Board notes that 38 U.S.C.A. § 5105 (West 2002) pertains 
to joint applications for Social Security and dependency and 
indemnity compensation, and reads, in pertinent part, as 
follows: 
 
(a) The Secretary and the Commissioner of Social Security 
shall jointly prescribe forms for use by survivors of members 
and former members of the uniformed services in filing 
application for benefits under chapter 13 of this title and 
title II of the Social Security Act (42 U.S.C. 401 et seq.). 
Each such form shall request information sufficient to 
constitute an application for benefits under both chapter 13 
of this title [38 USCS §§ 1301 et seq.] and title II of the 
Social Security Act (42 U.S.C. 401 et seq.). 
 
(b) When an application on such form is filed with either the 
Secretary or the Commissioner of Social Security, it shall be 
deemed to be an application for benefits under both chapter 
13 of this title [38 USCS §§ 1301 et seq.] and title II of 
the Social Security Act (42 U.S.C. 401 et seq.). 
 
Pursuant to 38 C.F.R. § 3.152, a specific claim in the form 
prescribed by the Secretary (or jointly with the Secretary of 
Health and Human Services, as prescribed by 38 C.F.R. § 
3.153) must be filed in order for death benefits to be paid 
to any individual under the laws administered by VA.   
 
Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration.  

The appellant asserts that she is entitled to an effective 
date for the award of DIC benefits earlier than June 7, 2001.  
Specifically, she asserts that her January 1995 claim for 
benefits with the SSA should have been considered a claim for 
DIC benefits with VA.  However, considering the record in 
light of the above-noted legal authority, the Board finds no 
legal basis for the assignment of an effective date for this 
award prior to that date.  

The basic facts of this case are not in dispute.  The veteran 
died in December 1994.  The appellant testified during the 
April 2004 hearing that, in January 1995, she went to 
Fairchild Air Force Base seeking assistance in filing for 
benefits due to her husband's death and to inform the 
Department of Defense of the veteran's passing to stop his 
retirement pay.  She indicated that she also applied for 
Social Security benefits at that time, but was informed that 
there were no other benefits for which she was eligible.  

A March 2007 letter from the SSA to the appellant indicates 
that the benefits she is receiving under her own record are 
higher than the amount she would receive under the veteran's 
record.  The letter also notes that the appellant filed for 
and received the funeral benefit in January 1995.  The claims 
file includes a copy of a claim for lump-sum death payment 
filed by the appellant on SSA-8 in January 1995.  The Board 
recognizes that a February 2008 letter from the SSA indicates 
that the appellant's application for lump-sum death benefits 
was filed in January 1995, on SSA-Form 4, Application for 
Lump-Sum Death Payment), and that the payment was made in 
February 1995.  While this letter indicates that the 
appellant's claim was filed on SSA-Form 4, a copy of the 
actual Application for Lump-Sum Death Payment, filed by the 
veteran in January 1995 is of record, and this form clearly 
indicates that it is SSA-8, Application for Lump-Sum Death 
Payment.  

In Kay v. Principi, 16 Vet. App. 529 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance as to which applications were considered "jointly 
prescribed" by VA and SSA.  In Kay, the Court pointed to 
42 U.S.C.A. § 402(o) which provides a list of applications 
"jointly prescribed" by VA and SSA.  See Kay, 16 Vet. App. 
at 533.  

For guidance as to which applications are "jointly 
prescribed" by VA and SSA, the Board turns to 42 U.S.C.A. 
§ 402(o), which essentially enumerates the benefits for which 
an application properly filed with VA may also constitute an 
application for SSA benefits, which states, "In the case of 
any individual who would be entitled to benefits under 
subsection (d) [addressing child's insurance benefits], (e) 
[addressing widow's insurance benefits], (g), [addressing 
mother's and father's insurance benefits] or (h) [addressing 
parent's insurance benefits] of this section upon filing 
proper application therefore, the filing with the 
Administrator of Veterans Affairs by or on behalf of such 
individuals of an application for such benefits, on the form 
described in section 3005 of Title 38 [renumbered as section 
5105 of Title 38], shall satisfy the requirement of such 
subsection (d), (e), (g), or (h) that an application for such 
benefits be filed."  42 U.S.C.A. § 402(o).  The Board notes 
that the benefits in subsections (d), (e), (g), and (h) of 
42 U.S.C.A. § 402 are all monthly benefits, unlike the lump-
sum death benefit for which the appellant applied in January 
1995.   
 
The legislative history of 42 U.S.C. § 402(o) provides 
further support that the application for a lump sum death 
payment is not one of the forms that has been "jointly 
prescribed" for dual applicability with VA and SSA.  
Specifically the legislative history states that "[t]he new 
subsection (o) [of 42 U.S.C.] makes it clear that in the case 
of monthly survivors benefits payable . . . to a widow, 
child, or parent of a deceased individual who was a member of 
a uniformed service, the requirement that an application for 
such benefits be filed will be satisfied if such widow, 
child, or parent files an application for such benefits with 
the Administration of Veterans' Affairs."  Senate Report No. 
2380, 84th Cong., 2d Session (1956), reprinted at 1956 
U.S.C.C.A.N. 3976, 3994 (emphasis added).  

In the appellant's case, the evidence is clear that she did 
not apply for a monthly benefit.  Instead, the evidence of 
record reflects that, in January 1995, she applied for a 
lump-sum death benefit payment.  The March 2007 letter from 
SSA to the appellant confirms that she received this payment 
in January 1995, and that the monthly benefits she currently 
receives are based on her own record, and not the veteran's.  

As the benefit applied for with the SSA was not a monthly 
benefit and only monthly benefits were envisioned to have 
"jointly prescribed" applications, it follows that the 
application for the lump-sum death benefit is not a "jointly 
prescribed" application and therefore cannot be considered 
an application for DIC benefits with the VA.

The conclusion that the January 1995 SSA-8 is not a "jointly 
prescribed" application is further bolstered by the fact 
that the claims file includes an SSA-10, Application for 
Widow's or Widower's Insurance Benefits, filed by F.A. in May 
1999.  This form clearly states, "This may also be 
considered an application for survivors benefits under the 
Railroad Retirement Act and for Veterans Administration 
payments under Title 38 U.S.C., Veterans Benefits, Chapter 13 
(which is, as such, an application for other types of death 
benefits under Title 38)."  By contrast, SSA-8 makes no such 
statement that it may also be considered a claim for Veterans 
Administration payments, but, simply states, "This may also 
be considered an application for survivor benefits under the 
Railroad Retirement Act."  

The Board has also considered the appellant's assertion that 
her failure to file a claim for DIC benefits prior to June 7, 
2001 was based on neglect on the part of Air Force personnel.  
As she stated during the April 2004 hearing, the person with 
whom she spoke at Fairchild Air Force base in January 1995 
failed to inform her of VA benefits to which she was 
entitled.  Her representative asserted that the appellant 
should not be penalized for the error made by the Air Force 
employee in 1995.  

Although it is regrettable that the appellant may not have 
been informed of all the benefits to which she was entitled 
in January 1995, the Court has held that "erroneous advice 
given by a government employee cannot be used to [prevent] 
the government from denying benefits."  Shields v. Brown, 8 
Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  

In this case, the record shows that the first claim for VA 
benefits based on DIC for the cause of the veteran's death 
was the one date-stamped as received at the RO on June 7, 
2001.  The record does not reflect any communication from the 
appellant to VA prior to that date which can be construed as 
a claim for DIC benefits.  

Accordingly, on these facts, June 7, 2001 (the date of 
receipt of the appellant's claim) is the earliest possible 
effective date for DIC benefits.  See 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by such authority.  As there is no 
legal basis for assignment of any earlier effective date, the 
Board finds that the claim for an earlier effective date for 
the award of DIC benefits must be denied.  Where, as here, 
the law, and not the evidence, is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

An effective date earlier than June 7, 2001 for the award of 
DIC benefits is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


